Fourth Court of Appeals
                                     San Antonio, Texas
                                           January 8, 2020

                                        No. 04-19-00832-CV

          Maryvel SUDAY, Independent Executor to Petitioner, Olga Tamez de Suday,
                                      Appellants

                                                  v.

                                       Jesus Lozano SUDAY,
                                              Appellee

                     From the County Court at Law, Val Verde County, Texas
                                  Trial Court No. 3,625 CCL
                          Honorable Stephen B. Ables, Judge Presiding


                                           ORDER
        The trial court clerk has filed a notification of late record, stating that the appellant failed
to pay or make arrangements to pay the fee for preparing the clerk’s record and that appellant is
not entitled to preparation of the clerk’s record without paying the fee.

        It is therefore ORDERED that appellant provide written proof to this court on or before
January 21, 2020 that either (1) the clerk’s fee has been paid or arrangements have been made
to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. If
appellant fails to respond within the time provided, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b); see also TEX. R. APP. P. 42.3(c) (allowing dismissal of
appeal if appellant fails to comply with an order of this court).


                                                       _________________________________
                                                       Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2020.


                                                       ___________________________________
                                                       MICHAEL A. CRUZ,
                                                       Clerk of Court